Citation Nr: 0011190	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  94-48 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Evaluation of a psychiatric disorder, variously diagnosed 
as schizophrenia and dysthymia with alcoholism.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1951 to June 
1956.

This matter initially came before the Board of Veterans' 
Appeals (Board) following decisions of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims for a 
disability rating greater than 30 percent for his service-
connected psychiatric disorder, variously diagnosed as 
schizophrenia and dysthymia with alcoholism, and for TDIU.  
In April 1999, the Board granted an increased (50 percent) 
rating for the service-connected psychiatric disorder, but 
denied the claim for TDIU.  Thereafter, the veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In September 1999, the veteran's representative and 
VA General Counsel filed a joint motion to vacate the Board's 
April 1999 decision, at least to the extent that it denied a 
rating in excess of 50 percent for service-connected 
psychiatric disability and denied the TDIU claim.  The Court 
vacated the Board's decision in accordance with the joint 
motion and remanded the case to the Board for further action.  


REMAND

In the September 1999 joint motion, the parties noted, in 
part, as follows: 

In denying a rating in excess of fifty 
percent (50%) for [the veteran's] 
service-connected psychiatric disorder 
the [Board] failed to provide an adequate 
statement of reasons or bases for its 
decision as required by Mittleider [v. 
West], 11 Vet. App. 181 (1998) (per 
curium order), and Shoemaker [v. 
Derwinski], 3 Vet. App. 248, 252-54 
(1992). . . .  Although the [Board] noted 
the old, as well as the new rating 
criteria[,] . . . [the Board] failed to 
adequately discuss Appellant's 
symptomatology in relation to the 
criteria for a higher rating. . .  
	*		*		*
. . . [T]he [Board] did not adequately 
discuss Appellant's symptomatology with 
regard to the schedular criteria, in 
particular the new rating criteria. . . .  
Thus, remand is required for compliance 
with Mittleider for further discussion of 
Appellant's symptomatology in the context 
of the relevant rating criteria.

In addition, it was noted that the Board did not provide a 
discussion of the decreasing Global Assessment of Functioning 
(GAF) scores during the 1990's with regard to its 
determination as to the severity of the veteran's service-
connected psychiatric disorder.  It was also noted that the 
Board had not described the medical basis for concluding that 
"significant" impairment as reported in the record was less 
disabling than "severe" impairment.  

The Board finds that, given such criticism of the Board's 
analysis, further evidentiary development is required in 
order to satisfy the demands of the Court order.  This is so, 
in part, because the record contains such varying opinions as 
to both the nature of the veteran's psychiatric disorders and 
the degree of disability caused by service-connected 
psychiatric disability.  

Specifically, VA treatment records, dated from March 1990 to 
March 1998, show that the veteran sought and obtained 
hospitalization due to his psychiatric problems on several 
occasions.  These records show the veteran's complaints of 
uncontrollable anger, irritability, tension, anxiety, 
disrupted sleep, suicidal ideation, mood swings, fatigue/low 
energy, restlessness, auditory hallucinations, visual 
hallucinations, and poor concentration.  Adverse 
symptomatology observed by VA medical personnel included 
flights of ideas, some disorganization, limited insight, fair 
to poor insight, poor judgment, impaired memory, anxiety, 
suspiciousness, constricted mood, and a constricted/labile 
affect.  Some of the more recent hospital records indicate 
that the veteran became violent and needed to be restrained.  
See VA hospital records dated from January 1998 to March 
1998.  Nevertheless, certain notations of record suggest that 
the veteran may not have in fact been experiencing such 
disabling problems.  While hospitalized in March 1990, it was 
reported that, although the veteran had been given a placebo, 
he nonetheless reported that it had helped with his nerves.  
Moreover, some of the records indicate that the veteran did 
not have a psychiatric disorder.  See VA treatment records 
dated in August 1991, June 1993, October 1993, March 1993, 
August 1995, and January 1997.  Furthermore, at least one 
record indicated that he sought hospitalization solely to 
obtain additional VA compensation.  See VA record dated in 
August 1991.  While hospitalized from February 1995 to March 
1995, it was reported that the extent of the veteran's 
problems were only "mild."  Additionally, it has been 
reported, such as in August 1998, that psychological testing 
was invalid because of exaggerated symptoms, or what was 
described as an attempt to "fake a negative profile."

Despite the aforementioned notations which suggest that the 
veteran was not disabled to the extent reflected by the 
complaints he made, GAF scores as low as 48 have been noted.  
The veteran's employability has also been variously 
characterized on a number of occasions, yet examination 
findings reflecting little to no problems were also made.  
For example, at an October 1996 VA examination, his mood was 
not depressed.  He was friendly and cooperative.  He was not 
hostile or belligerent.  He was neatly groomed and dressed.  
He had good grammar and a good vocabulary.  He was 
spontaneous, logical, and neither inhibited nor vague.  He 
displayed no flight of ideas, loose associations, or 
pressured speech.  He was not delusional, had no ideas of 
reference, was oriented, and was alert.  On examination in 
1989, the veteran was alert, cooperative, casually dressed, 
answered questions, and volunteered information.  He had good 
eye contact and related in a concise, clear manner.  There 
were no loose associations or flight of ideas, no bizarre 
motor movements or tics.  His mood was calm and appropriate, 
and his affect was appropriate.  There were no delusions, 
hallucinations, ideas of reference, or suspiciousness.  He 
was oriented in all three spheres.  Both remote memory and 
recent memory were good.  Insight, judgment, and intellectual 
capacity appeared to be adequate.

Given the varying characterizations of the nature and degree 
of disability caused by the veteran's service-connected 
psychiatric disorder, and the deficiencies noted in the 
Board's prior analysis, the Board concludes that further 
evidentiary development is required to obtain the information 
necessary to a well reasoned application of both old and new 
rating criteria.  See Green v. Derwinski, 1 Vet. App. 121 
(1991); Massey v. Brown, 7 Vet. App. 204 (1994); 38 C.F.R. 
§ 4.132 (1996); 38 C.F.R. § 4.130 (1999).

As to the veteran's claim of entitlement to TDIU, the Board 
finds that it is inextricably intertwined with the claim for 
a higher schedular rating for psychiatric disability.  See 
Begin v. Derwinski, 3 Vet. App. 257 (1992); Babchak v. 
Principi, 3 Vet. App. 466 (1992).  Therefore, final 
adjudication of this issue will be deferred pending the 
development sought in this remand.

This case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  
38 C.F.R. § 3.159 (1999).

2.  The RO, for a full and complete 
evaluation of the veteran's service-
connected disability, should schedule the 
veteran for a 14-day period of 
hospitalization for observation and 
examination.  38 C.F.R. § 17.41 (1999); 
M21-1, Part VI, 1.02(f).  (Should the 
evidentiary development sought below be 
accomplished in a shorter time, or 
require a longer period of 
hospitalization, the length of the 
hospitalization may be adjusted 
accordingly.)

a.  During the hospitalization, the 
veteran's behavior is to be closely 
monitored and all adverse 
psychiatric symptomatology, or the 
lack thereof, including any auditory 
hallucinations and an inability to 
control anger, should be reported.  
Opinions should be given as to which 
of the veteran's adverse 
symptomatology, if any, are due to 
his service-connected psychiatric 
disorder and which are not.  If such 
a finding is not possible, the 
observer(s) should so state.  
Observations should also be made as 
to the extent that the veteran's 
service-connected psychiatric 
disorder adversely affects his 
occupational and social 
adaptability.

b.  While hospitalized, the veteran 
should be scheduled for psychiatric 
evaluation by at least two 
psychiatrists.  Psychological 
testing should be conducted, and 
repeated as often as necessary to 
obtain valid results.  The examiners 
should review the entire claims 
folder and provide an opinion as to 
whether the veteran's current 
psychiatric disability, if any, 
represents a progression of his 
service-connected psychiatric 
disability or development of a new 
and separate condition.  38 C.F.R. 
§ 4.125(b).  The examiners should 
provide a diagnosis for each 
psychiatric disability found.  All 
symptoms attributed to each should 
be set forth in detail, and, to the 
extent feasible, an opinion should 
be set forth as to the combined 
effect of all manifestations of 
service-connected psychiatric 
disability on the veteran's social 
and industrial adaptability.  
Clinical findings should be elicited 
so that both the old and new rating 
criteria may be applied.  38 C.F.R. 
§ 4.132 (1996); 38 C.F.R. § 4.130 
(1999).  Additionally, a GAF score 
should be provided, and the 
examiners should explain its meaning 
in terms consistent with rating 
criteria.  All opinions provided 
should be explained in the context 
of earlier opinions of record, 
including the declining GAF scores 
found during the 1990's and the 
reports of the veteran seeking 
hospitalization or treatment to 
obtain increased VA benefits.  

3.  The RO should review the claim for a 
higher rating.  (Given the Court's 
September 1999 order, the rating question 
to be addressed is entitlement to a 
rating greater than 50 percent.)  The 
claim for TDIU should also be re-
adjudicated.  Consideration should 
include both the old and new criteria for 
rating psychiatric disability, with 
application of those more favorable to 
the claim.  If any benefit sought is not 
granted, a supplemental statement of the 
case (SSOC) should be issued.  The SSOC 
should include both old and new criteria 
for rating psychiatric disorders.  If the 
veteran should fail to report for the 
hospitalization and examination without 
good cause, the SSOC should specifically 
refer to the provisions of 38 C.F.R. 
§ 3.655 (1999).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to comply with the 
order of the Court.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of the 
remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


